Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-502
                       Lower Tribunal No. 16-23775
                          ________________


                             Moise Lamour,
                                  Appellant,

                                     vs.

      Mount Sinai Medical Center of Florida, Inc., et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     The Purnell Law Firm, P.A., and Angelia Baldwin Purnell (Fort
Lauderdale), for appellant.

     Wicker Smith O'Hara McCoy & Ford, P.A., and Leslie A. McCormick
and Jessica L. Gross and Brandon J. Hechtman, for appellees.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.
      Affirmed.   See § 766.103(3)(a)-(b), Fla. Stat. (2014) (providing in

pertinent part: “No recovery shall be allowed in any court in this state against

any physician licensed under chapter 458[] . . . in an action brought for

treating, examining, or operating on a patient without his or her informed

consent when. . . the patient would reasonably, under all the surrounding

circumstances, have undergone such treatment or procedure had he or she

been advised by the physician. . . in accordance with the provisions of

paragraph (a)); Santa Lucia v. LeVine, 198 So. 3d 803, 811 (Fla. 2d DCA

2016) (“It is not enough for the plaintiff to testify that he would not have

consented had a specific, material disclosure been made; he must present

evidence ‘that a reasonably prudent person would not have consented to the

procedure had the material risks been disclosed.’”) (quoting Ritz v. Fla.

Patient's Comp. Fund, 436 So. 2d 987, 993 (Fla. 5th DCA 1983)); Salinertro

v. Nystrom, 341 So. 2d 1059, 1061 (Fla. 3d DCA 1977) (“Liability for

negligence depends on a showing that the injury suffered by plaintiff was

caused by the alleged wrongful act or omission to act by the defendant.

Merely to show a connection between the negligence and the injury is not

sufficient to establish liability.”) See also Gooding v. Univ. Hosp. Bldg., Inc.,

445 So. 2d 1015, 1018 (Fla. 1984) (“In negligence actions Florida courts

follow the more likely than not standard of causation and require proof that



                                       2
the negligence probably caused the plaintiff's injury.”); Howell v. Balchunas,

284 So. 3d 1180, 1183 (Fla. 1st DCA 2019) (affirming an order dismissing

with prejudice a negligence claim, holding: “An injury that ‘could have’ been

caused by a medical professional's action or an action falling below the

standard of care that ‘potentially’ could have led to an injury does not, in our

opinion, provide corroboration of reasonable grounds to believe that the

claimed negligence ‘resulted in injury to the claimant.’”)




                                       3